Title: General Orders, 8 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 8th 1775
Parole EdingtonCountersign Falkland



Capt. Perry of Col. Walkers regiment, tried at a General Court Martial, whereof Col. Alden was president for “permitting persons to pass the Lines on Boston Neck,” is found guilty of the Crimes laid to his charge; but from alleviating Circumstances, is sentenced only to be severely reprimanded at the head of his regiment—The General approves the sentence, and orders it to be put in execution accordingly.

The Detachment going under the Command of Col. Arnold, to be forthwith taken off the Roll of duty, and to march this evening to Cambridge Common; where Tents, and every thing necessary, is provided for their reception—The rifle Company at Roxbury, and those from Prospect-hill, to march early to morrow Morning to join the above detachment: Such Officers & men as are taken from Genl Green’s brigade, for the above detachment, are to attend the Muster of their respective regiments to morrow morning at seven ’OClock, upon Prospect-hill, when the Muster is finished, they are forthwith to rejoin the Detachment at Cambridge.
